Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 
Response to Amendment
2.	Claims 17, 23 and 24 have been amended as requested in the amendment filed on September 30, 2022. Following the amendment, claims 17 and 23-25 are pending in the instant application.
3.	Claims 17 and 23-25 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on September 30, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.	
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 17 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 17, as currently presented, does not make sense. Specifically, the claims is to a method “to rule out a subject for the need to undergo positron emission tomography (PET) amyloid imaging”; however, the last step of the claims specifically requires “conducting PET amyloid imaging on the subject”. 
Next, claim 17 is vague and ambiguous in reciting limitation “applying an algorithm to predict whether the subject has cerebral amyloid beta (Aβ) based upon the measured expression levels”. MPEP 2173.05(g) states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, a person having ordinary skill would not know what steps are required for infringement of the method since claim steps are implied – to apply “an algorithm to predict whether the subject has cerebral amyloid beta (Aβ)” and to do it “based upon the measured expression levels” −but not actively stated. Thus, the scope of the method steps are unclear. Since the claim fails at least two of the criteria set forth in MPEP 2173.05(g) (clarity of scope and steps required for infringement), then the claim is rejected under 35 U.S.C. 112(b).
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
8.	Claim 25 recites the limitation "at least one neurocognitive evaluation" in claim 17.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claims 23 and 24 are indefinite for being dependent from an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 17 and 23-25 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 8 of Paper mailed on April 01, 2022. See also section 26 of Paper mailed on October 19, 2020, section 18 of Paper mailed on March 09, 2021 and section 14 of Paper mailed on November 16, 2021. 
At p. 6-7 of the Response, Applicant argues that, ““obtaining a blood or serum sample from the subject” and “measuring in the blood or serum sample from the subject expression levels of each protein in the group consisting of” do not fall within any of the enumerated categories of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance”. Applicant’s argument has been fully considered and is not disputed because these steps of the process are routine and conventional in the art of diagnostic measures. Next, Applicant submits that, “[T]he next limitation in the claim is “applying an algorithm to predict whether the subject has cerebral amyloid beta (AB) based upon the measured expression levels.” Based upon the previous discussion, it is Applicant’s understanding that the Office Action is relying on this limitation being a law of nature as the basis for the rejection. However, without addressing the merits of this determination, Applicant submits that, even if the limitation is directed to a law of nature, it is integrated into a practical application by the claim as a whole. More specifically, the claim goes on to recite the step of “conducting PET amyloid imaging on the subject when the subject is predicted to have cerebral Af or ruling out the subject from PET amyloid imaging when the subject is predicted not to have cerebral AB.” This specific treatment based upon the prediction is a clear integration of the prediction into a practical application. Moreover, as the Office Action admits that the expression levels of the recited proteins have not previously been related to amyloid factor (See Office Action, p. 3), this integration into a practical application is novel and non-obvious”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, observing changes in the levels of the naturally occurring factors – IL-5, IL-6, IL-7, TNF-α and CRP – with respect to pathology of accumulation of cerebral amyloid beta and using this observation as an indication of the pathology is a judicial exception within the meaning of 35 U.S.C. 101, patentability. By broadest reasonable interpretation and consistent with the specification as filed, see the title “Blood test for screening out amyloid and Alzheimer’s disease presence”, the instant claims encompass a diagnostic method to “screen out” pathology of cerebral amyloid accumulation. The method, as claimed, encompasses measuring the expression levels of specific proteins in blood sample obtained from a subject under testing to calculate, “applying algorithm”, how these changes are associated with cerebral amyloid presence. The Examiner maintains that the changes in the levels of the factors recited within claim 17 that specifically relate to cerebral amyloid beta are a natural phenomenon, and therefore a judicial exception. Next, The Examiner maintains that applying algorithms to calculate and predict the relation between the measured levels of the factors and cerebral amyloid beta is an abstract idea, also a judicial exception. Finally, contrary to Applicant’s position, conducting positron emission tomography test is not an act of treatment. PET is an imaging test applied to tissues and organs, in the instant case to the brain to image accumulation of amyloid beta. As such, performing further testing does not represent integration of the judicial exception into a practical application. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
11.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/             Primary Examiner, Art Unit 1649                                                                                                                                                                                           
November 7, 2022